DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, species D (Figure 10A), in the reply filed on March 22, 2021 is acknowledged.  The traversal is on the ground(s) that the combination does require the particulars of the subcombination as claimed for patentability.  This is not found persuasive because the combination does not require particulars of the subcombination, e.g., a channel in the guide body.
Regarding restriction between Groups III vs. I and II, the traversal is on the ground(s) that using the product in demonstration is not materially different from using the product in surgery.  This is not found persuasive because using the product as a means for teaching is distinct from using the product as a surgical tool.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 20 are withdrawn and claims 14-19 remain under consideration in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14 recites “wherein the locking arm further comprises a locking protrusion protruding from a first side of the alignment arm receptacle a locking protrusion length of the alignment arm receptacle length” in lines 16-17. It is unclear what is meant by the emphasized portion of this limitation. Examiner evaluated the claim as reciting “wherein the locking arm further comprises a locking protrusion protruding from a first side of the alignment arm receptacle, a locking protrusion length, and an[[of the]] alignment arm receptacle length” in its place.
Allowable Subject Matter
Claims 14-19 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
The following is a statement of reasons for the indication of allowable subject matter:  
Greuter et al. (US 2018/0325530), hereinafter “Greuter”, discloses a kit (100) comprising: an alignment arm (104), a femoral resection guide (102) comprising a guide body (102) having an anterior side (main side shown in FIG. 1) and an alignment arm receiving channel (106) recessed into the anterior side, wherein an alignment arm receiving channel width is complementary to an alignment arm width and configured to receive the alignment arm disposed therein (FIGS. 3-4), wherein the guide body further comprises a locking arm channel (122 with 126) recessed into the anterior side, wherein the locking arm channel comprises a locking arm channel thickness (thickness of 126) and spans at least a portion of a length between a dorsal body side and a ventral body side of the guide body and traverses the alignment arm receiving channel (¶66, FIGS. 3-4); and a locking arm (110) having a locking arm thickness complementary to the locking arm channel thickness (FIGS. 3-4), wherein the locking arm is configured to be disposed in the locking arm channel (FIG. 3-4). 
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775